      Case 1:98-cr-00778-DLC Document 208 Filed 06/17/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :             98cr778 (DLC)
                                         :
 CHARLES MICHAEL KEE,                    :
                                         :          MEMORANDUM OPINION
                      Defendant.         :               AND ORDER
                                         :
 --------------------------------------- X

Appearances:

For the defendant:
Charles Michael Kee
Reg. No. 43930-054
F.C.I. Edgefield, P.O. Box 725
Edgefield, SC 29824

DENISE COTE, District Judge:

     Charles Michael Kee brings this pro se motion for a

reduction of his sentence of imprisonment pursuant to Section

404 of the First Step Act of 2018.       Pub. L. No. 115-391, 132

Stat. 5194 (2018).    Kee’s application for a reduction of his

sentence is denied.    Kee’s Sentencing Guidelines calculation was

not driven by a conviction for drug offenses and is therefore

unaffected by the First Step Act.

                               Background

     Kee entered a guilty plea on June 30, 2000 to one count of

a conspiracy in engage in racketeering, two counts of committing

violent crimes in aid of racketeering, and one count of use of a

firearm during the commission of a crime of violence.          On
      Case 1:98-cr-00778-DLC Document 208 Filed 06/17/20 Page 2 of 5



December 8, 2000, Kee was sentenced principally to a term of 480

months’ imprisonment.    See United States v. Kee, No. 98CR00778

DLC, 2015 WL 6207536, at *1 (S.D.N.Y. Oct. 13, 2015).

     Three prior applications for a reduction of his sentence

have been denied.    In March 2009, Kee requested that his

sentence be reduced pursuant to 18 U.S.C. § 3582(c)(2).          An

Order of May 15, 2009 denied Kee’s motion because the relevant

revision to the United States Sentencing Guidelines (“USSG”) had

no impact on Kee’s sentencing guidelines range.

     Kee again sought a reduction of sentence in March 2015

based on a 2014 revision to the USSG.       That revision lowered the

USSG guidelines range for certain drug offenses.         In an Order

issued April 15, 2015, the Court denied Kee’s application

because his original offense level was a not based on a crack

cocaine conviction and was therefore unaffected by the 2014

revision to the USSG.

     In September 2015, Kee renewed his application pursuant to

the same 2014 revision to the USSG.       That motion was denied in

October 2015.   Again, the Court explained that Kee’s original

offense level calculation was a product of the conspiracy to

commit murder count as well as enhancements for Kee’s role as an

organizer of the murder and his use of a minor to perpetrate the

offense.   Kee, 2015 WL 6207536, at *2.




                                    2
        Case 1:98-cr-00778-DLC Document 208 Filed 06/17/20 Page 3 of 5



       On December 12, 2019, Kee filed the instant motion to

reduce his sentence, this time pursuant to Section 404 of the

First Step Act. 1    In letters dated March 8, 2020 and May 20,

2020, Kee requested that the Court dismiss his pending motion

for a reduced sentence without prejudice so that he could submit

a more complete motion for a modified sentence on the same

grounds. 2   That renewed motion, dated March 23, 2020, again seeks

a reduced sentence pursuant to the First Step Act. 3          This Opinion

addresses Kee’s submissions dated December 12 and March 23.

                                 Discussion

       Section 404(b) of the First Step Act provides that “[a]

court that imposed a sentence for a covered offense may . . .

impose a reduced sentence as if sections 2 and 3 of the Fair

Sentencing Act of 2010 were in effect at the time the covered

offense was committed.”       First Step Act § 404(b), 132 Stat. at

5222.    Section 404(a) defines the term “covered offense” as “a

violation of a Federal criminal statute, the statutory penalties

for which were modified by section 2 or 3 of the Fair Sentencing

Act of 2010 that was committed before August 3, 2010.”            Id. §


1 Kee’s December 2019 petition is brought pursuant to the “First
Chance Act.” The substance of Kee’s motion, however, suggests
that he intended to seek a reduced sentence pursuant to the
First Step Act.

2   The letter dated March 8 was filed on May 13, 2020.

3   The March 23 motion was filed on April 22, 2020.

                                      3
      Case 1:98-cr-00778-DLC Document 208 Filed 06/17/20 Page 4 of 5



404(a), 132 Stat. at 5222 (citation omitted).         Section 2 of the

Fair Sentencing Act altered the drug-quantity thresholds for the

imposition of penalties in 21 U.S.C. §§ 841(b)(1)(A)(iii) and

841(b)(1)(B)(iii).    Fair Sentencing Act of 2010 § 2, Pub. L.

111-220, 124 Stat. 2372, 2372; see also United States v.

Holloway, 956 F.3d 660, 664 (2d Cir. 2020).        Section 3,

meanwhile, eliminated mandatory minimum sentences for simple

possession of narcotics.     Fair Sentencing Act § 3.      The

operative inquiry for a petition for sentence reduction under

the First Step Act is “whether the court had previously imposed

a sentence for a covered offense” -- i.e., for an offense

defined in 21 U.S.C. § 841.     Holloway, 956 F.3d at 665 n.5.

     Kee is ineligible for a reduction of sentence under the

First Step Act.   Kee pled guilty to and was sentenced for

engaging in a racketeering conspiracy and the commission of

violent crimes in furtherance of that conspiracy.         Kee’s USSG

offense level was not calculated based on a quantity of drugs.

Kee, 2015 WL 6207536, at *2.

     Kee also appears to request a modification of his good time

credits pursuant to the First Step Act.        Section 102(b) of the

First Step Act amended 18 U.S.C. § 3624(b) to allow the Bureau

of Prisons (“BOP”) to award up to 54 days of good time credit

for each year of the sentence imposed.       First Step Act § 102(b).

As Kee acknowledges in his motion, however, the computation of


                                    4
         Case 1:98-cr-00778-DLC Document 208 Filed 06/17/20 Page 5 of 5



that credit is left to the sole discretion of the BOP.             See Sash

v. Zenk, 428 F.3d 132, 135 (2d Cir. 2005), as amended on denial

of reh’g, 439 F.3d 61 (2d Cir. 2006).

                                  Conclusion

     Kee’s December 12, 2019 motion for a reduced sentence is

denied.     The March 23 motion for a reduced sentence is also

denied.     Kee has not made a substantial showing of a denial of a

federal right and, therefore, a certificate of appealability

shall not be granted.       Hoffler v. Bezio, 726 F.3d 144, 154 (2d

Cir. 2013); Tankleff v. Senkowski, 135 F.3d 235, 241 (2d Cir.

1998); Rodriquez v. Scully, 905 F.2d 24, 24 (2d Cir. 1990).

Pursuant to 28 U.S.C. § 1915(a)(3), any appeal from this Opinion

and Order would not be taken in good faith.           Coppedge v. United

States, 369 U.S. 438, 445 (1962).

     The Clerk of Court is directed to mail a copy of this

Opinion and Order to Kee at FCI Edgefield, Federal Correctional

Institution, P.O. Box 725, Edgefield, SC 29824.

Dated:       New York, New York
             June 17, 2020


                                     ____________________________
                                              DENISE COTE
                                     United States District Judge




                                       5
